DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2022 has been entered.
 
Response to Amendment

The amendment filed 04 March 2022 has been entered.  Claims 1-3, 5, 7-11 and 15-17 are currently pending in the application.  Claims 10-11 and 15-17 have been withdrawn.  The rejections of record from the office action dated 09 December 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169) in view of Abraham et al. (US 2010/0217022 A1), Schafheutle et al. (US 2004/0077779 A1), and Burkhart et al. (US 6,166,098).
Regarding claims 1, 5, and 8, Yata discloses a polyurethane formed from a composition comprising polyisocyanate and a polyol component comprising a polyolefin polyol, at 20-100% or 50-100% by weight of the total polyols (i.e. polyolefin polyol) and which may comprise a polyether polyol and a polyester polyol (abstract; C2/L35-60; C4/L25-35; C6/L49-50).
Yata does not disclose that the polyester polyol is obtained by epoxidation of an unsaturated fatty acid ester and subsequent ring-opening reaction with a compound containing active hydrogen or from a vegetable oil as unsaturated fatty acid ester.
Abraham discloses an enhanced polyol prepared from a vegetable oil based fatty acid ester, wherein the polyol may be used to make a polyurethane and has the advantage of being made from natural oils (abstract, [0001]-[0010], [0085]).
Yata and Abraham are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the polyol of Abrahams as the polyester polyol to make the polyurethane of Yata in order to provide a polyurethane that is derived from natural oils and because doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result. 
Yata does not disclose that the polyolefin polyol comprises at least one of the compounds represented by formulas (1) and (2). 
Schafheutle discloses a composition for making polyurethane comprising a polyolefin polyol that may be a polybutylene diol such as Poly BD-R45 HTLO (i.e. compound represented by formulas (1) and (2)) (abstract, [0021]).
Yata and Schafheutle are analogous art because they both teach about compositions used to make polyurethane.  It would have been obvious to one of ordinary skill in the art to use the Poly BD-R45 HTLO because this it is a well-known polyolefin polyol for making polyurethane in light of Schafheutle.  Doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
Yata does not disclose that the composition further comprises a polysiloxane-polyoxyalkylene block copolymer.
Burkhart discloses a polysiloxane-polyoxyalkylene block copolymer useful in making polyurethane foams that have uniform pore structure and are stable through production (abstract, C1/L5-25).
Yata and Burkhart are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the polysiloxane-polyoxyalkylene block copolymer of Burkhart to make the polyurethane of modified Yata in order to provide a polyurethane that has uniform pore structure and is stable through production.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169), Abraham et al. (US 2010/0217022 A1), Schafheutle et al. (US 2004/0077779 A1), and Burkhart et al. (US 6,166,098), as applied to claim 1 above, in view of Villa et al. (US 2013/0143977 A1).
Regarding claim 3, modified Yata discloses all of the claim limitations set forth above.  Modified Yata does not disclose that component (a1) is a hydroxyl terminated ethylene oxide/propylene oxide block copolymer.
Villa discloses a polyether polyol comprising block copolymers of propylene oxide and ethylene oxide useful in making polyurethanes that have high tensile and tear strengths (abstract, [0008]).
Yata and Villa are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the polyol of Villa as the polyether polyol to make the polyurethane of modified Yata in order to provide a polyurethane that has high tensile and tear strength.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169), Abraham et al. (US 2010/0217022 A1), Schafheutle et al. (US 2004/0077779 A1), and Burkhart et al. (US 6,166,098), as applied to claims 1 and 8 above, in view of Dirckx et al. (WO 98/33832).
Regarding claims 2 and 9, modified Yata discloses all of the claim limitations as set forth above.  Modified Yata does not disclose that the polyether polyol is a linear or branched polyethylene oxide or polypropylene oxide or that the composition comprises diphenyl methane diisocyanate.
Dirckx discloses a polyurethane composition comprising polyether polyol, polyester polyol and polyolefin polyol (abstract, P3/L1-15), wherein the polyolefin polyol may comprise 1,3-butadiene (P5/L5-35), wherein the polyether polyol may be linear and may be propylene oxide or ethylene oxide or mixtures thereof (P3/L5-15, P8/L20-30), wherein the polyurethane is formed using a polyisocyanate such as diphenylmethane diisocyanate (P10/L20-30).
Yata and Dirckx are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the linear propylene oxide or ethylene oxide or mixtures thereof of Dirckx as the polyether polyol of Yata, and the diphenylmethane diisocyanate of Dirckx as the isocyanate of Yata because it is well known in the art to do so and doing so amounts to nothing more than using a known component in a known environment to accomplish an entirely expected result.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169) in view of Abraham et al. (US 2010/0217022 A1) , Schafheutle et al. (US 2004/0077779 A1), and Burkhart et al. (US 6,166,098).
Regarding claim 7, Yata discloses a polyurethane formed from a composition comprising polyisocyanate and a polyol component comprising a polyolefin polyol, at 20-100% or 50-100% by weight of the total polyols (i.e. overlapping 35-65%  by weight of polyolefin polyol) and which may comprise a polyether polyol and a polyester polyol (abstract; C2/L35-60; C4/L25-35; C6/L49-50).
Yata does not disclose that the polyester polyol is obtained by epoxidation of an unsaturated fatty acid ester and subsequent ring-opening reaction with a compound containing active hydrogen or from a vegetable oil as unsaturated fatty acid ester.
Abraham discloses an enhanced polyol prepared from a vegetable oil based fatty acid ester, wherein the polyol may be used to make a polyurethane and has the advantage of being made from natural oils (abstract, [0001]-[0010], [0085]).
Yata and Abraham are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the polyol of Abrahams as the polyester polyol to make the polyurethane of Yata in order to provide a polyurethane that is derived from natural oils and because doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result. 
Yata does not disclose that the polyolefin polyol comprises at least one of the compounds represented by formulas (1) and (2). 
Schafheutle discloses a composition for making polyurethane comprising a polyolefin polyol that may be a polybutylene diol such as Poly BD-R45 HTLO (i.e. compound represented by formulas (1) and (2)) (abstract, [0021]).
Yata and Schafheutle are analogous art because they both teach about compositions used to make polyurethane.  It would have been obvious to one of ordinary skill in the art to use the Poly BD-R45 HTLO because this it is a well-known polyolefin polyol for making polyurethane in light of Schafheutle.  Doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
While modified Yata does not specify the amounts of the polyether polyol being 5-30% or the amount of polyester polyol being 10-50%, it is the examiner’s position that given that the different polyols provide different properties to the polyurethane, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to try different amounts of the polyols including amounts within the claimed ranges depending on the end use of the polyurethane and the desired properties.  
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given that the amount of polyolefin polyol is 20-100% or 50-100% (Yata C2/L50-60), a 1:1 ratio of the remainder would be in the range of 10% to 25% for the polyether and polyester polyols, which overlaps the claimed ranges.
Yata does not disclose that the composition further comprises a polysiloxane-polyoxyalkylene block copolymer.
Burkhart discloses a polysiloxane-polyoxyalkylene block copolymer useful in making polyurethane foams that have uniform pore structure and are stable through production (abstract, C1/L5-25).
Yata and Burkhart are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the polysiloxane-polyoxyalkylene block copolymer of Burkhart to make the polyurethane of modified Yata in order to provide a polyurethane that has uniform pore structure and is stable through production.

Response to Arguments 

Applicant's arguments filed 04 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Yata does not teach that the composition further comprises a polysiloxane-polyoxyalkylene block copolymer.
Burkhart is now used to teach this limitation.
Applicant argues that one skilled in the art would not have replaced Yata’s foam stabilizer with Burkart’s polysiloxane-polyoxyalkylene block copolymer without the use of hindsight.
Examiner does not argue replacing the stabilizer of Yata.  As set forth above, it would have been obvious to one of ordinary skill in the art to use the polysiloxane-polyoxyalkylene block copolymer of Burkhart to make the polyurethane of modified Yata in order to provide a polyurethane that has uniform pore structure and is stable through production.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that using the polysiloxane-polyoxyalkylene block copolymer of Burkhart would render Yata unsatisfactory for its intended purpose because it would not have the desired permeability properties.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether using the polysiloxane-polyoxyalkylene block copolymer of Burkhart would render Yata unsatisfactory for its intended purpose because it would not have the desired permeability properties must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782